     Case 2:20-cv-01270-TLN-KJN Document 13 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEY BLAKENEY,                                      No. 2: 20-cv-1270 KJN P
12                        Plaintiff,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RIO CONSUMNES CORRECTIONAL
      CENTER,
15
                          Defendant.
16

17

18            By an order filed August 3, 2020, this court ordered plaintiff to complete and return to the

19   court, within thirty days, the USM-285 forms necessary to effect service on defendants. That

20   thirty days period has since passed, and plaintiff has not responded in any way to the court’s

21   order.

22            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

23   district judge to this action; and

24            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Fed. R. Civ. P. 41(b).

26            These findings and recommendations will be submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
     Case 2:20-cv-01270-TLN-KJN Document 13 Filed 09/15/20 Page 2 of 2

 1   with the court. The document should be captioned “Objections to Findings and

 2   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 3   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 4   Cir. 1991).

 5   Dated: September 14, 2020

 6

 7

 8

 9
     Blak1270.fusm
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
